ICO, INC. DECLARES CASH DIVIDEND HOUSTON, TEXAS, April 16, 2010 – ICO, Inc. (Nasdaq GM: ICOC), a global producer of custom polymer powders and plastic film concentrates, today announced that the Company’s Board of Directors has declared a cash dividend of $0.05 per common share, payable April 29, 2010, to shareholders of record as of April 23, On December 2, 2009, the Company announced the execution of a merger agreement with A. Schulman, Inc. (Nasdaq-GS: SHLM).The transaction is expected to close on April 30, 2010, subject to approval of ICO’s shareholders at a special meeting scheduled for April 28, 2010.The merger agreement allows ICO to issue a quarterly dividend, not to exceed $0.05 per common share, and the Company has obtained the consent of its lenders to pay this dividend. “We are very pleased that our strong performance enables us to pay the $0.05 per share dividend this month,” said A. John Knapp, Jr., President and Chief Executive Officer of ICO, Inc.“According to our preliminary figures for the fiscal second quarter ended March 31, 2010, our earnings results have exceeded the financial targets called for under the merger agreement allowing us to pay the dividend.” About ICO, Inc. With 20 locations in 9 countries, ICO produces custom polymer powders for rotational molding and other polymer related businesses, such as the textile, metal coating and masterbatch markets. ICO remains an industry leader in size reduction, compounding and other tolling services for plastic and non-plastic materials.
